Citation Nr: 0104179	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  93-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1961 to May 1964.  
The veteran also served with the United States Army Reserve 
during the 1980's.

This appeal arises from a March 1993 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
service connection for peripheral vascular disease.  He 
appealed this determination.  During the pendency of this 
appeal, the veteran changed his residence and his claim has 
been adjudicated by the Huntington, West Virginia, RO in 
recent years.  In November 1995 and October 1997, the Board 
remanded this claim for development of the evidence.  It has 
now returned for further appellate consideration.

A hearing was held before the Board of Veterans' Appeals 
(Board) in December 2000.  The undersigned conducted this 
hearing and will make the final determination in this case.  
See 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 2000). 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process.  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist him is invoked.  

According to the last supplemental statement of the case 
(SSOC) issued in May 2000, the RO found the claim for service 
connection for peripheral vascular disease to be not well-
grounded under the provisions of 38 U.S.C.A. § 5107 existing 
at that time.  As the new law could not have been followed by 
the RO during the pendency of this appeal, and as this law is 
more favorable to the appellant than the statute previously 
in effect, further development is in order.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

The veteran's claim, in effect, was that he had active duty 
for training (ACDUTRA) sometime in July or August 1986, or 
July or August 1987.  During this training, his leg gave out 
during a field exercise consisting of an attack on a prepared 
position.  He was treated for this problem at an aid station 
on Fort Dix, New Jersey, was instructed to see a private 
physician after training, and was then released back to his 
unit.  After the veteran completed this ACDUTRA, he was seen 
at the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania, which diagnosed peripheral vascular disease and 
performed an angioplasty.  He contends that this vascular 
disease was incurred or chronically aggravated as a result of 
his duties during his ACDUTRA in 1986 and 1987, and all 
preceding periods of ACDUTRA during the early and mid-1980's.

Substantial development of this case has already been 
conducted, and the Board takes this opportunity to thank the 
RO for their diligent efforts.  Unfortunately, both the 
National Archives and Records Administration in August 1999 
and the National Personnel Records Center (NPRC) [after 
requesting confirmation with the U. S. Army Reserve Personnel 
Center (ARPERCEN)] in April 2000 were unable to verify any 
period of ACDUTRA.  The service personnel records received in 
September 1998, however, include Enlisted Evaluation Reports 
which clearly compliment the veteran on his conduct and 
accomplishments at "Annual Training" in 1985 and 1986.  
Moreover, while the NPRC claimed that the veteran did not 
have any period of ACDUTRA, the available Statement of 
Retirement Points dated in September 1986 clearly reveals 
that the veteran had three two-week periods of ACDUTRA from 
April 1983 to April 1986.  As there is credible objective 
evidence that the veteran had in fact participated in 
ACDUTRA, the Board feels that further development is required 
to determine if the veteran served on ACDUTRA in July or 
August 1986, or July or August 1987.  In this regard, the 
veteran's representative has requested that VA contact the 
Adjutant General of the State of Pennsylvania and the 
veteran's former employer (the Court of Common Pleas for the 
City of Philadelphia) to request copies of his orders for 
this period of ACDUTRA.  In addition, after multiple requests 
to the VAMC in Philadelphia, Pennsylvania and the NPRC, the 
RO has not been able to obtain the veteran's treatment 
records from 1986.  On remand, the RO must conduct additional 
development for these records until it is determined that it 
is reasonably certain these records do not exist or further 
efforts would be futile.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 

At his Board hearing in December 2000, the veteran testified 
that he was currently receiving disability benefits from the 
Social Security Administration (SSA) due to his peripheral 
vascular disease.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled on the importance of the VA 
obtaining SSA records pertinent to a claim for VA benefits.  
See Masors v. Derwinski, 2 Vet. App. 181 (1991).  Therefore, 
on remand the RO must obtain the veteran's SSA medical 
records.

Finally, a review of the claims file shows that the veteran 
has not received a VA examination to determine the etiology 
of his current peripheral vascular disease.  On remand, the 
RO should determine whether the veteran is entitled to such 
an examination under the new legislation.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current 
peripheral vascular disease is related to his military 
service.  Without such medical evidence, his claim will 
likely be denied.  The Board further notes that it is the 
veteran's responsibility to present and support a claim for 
benefits, to include providing information on pertinent 
medical records and reporting for a requested VA examination.  
38 U.S.C. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, and to ensure compliance with the more stringent 
requirements of the Veterans Claims Assistance Act of 2000, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
peripheral vascular disease.  Based on 
his response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should again contact the VAMC in 
Philadelphia, Pennsylvania, and 
specifically request all treatment 
records (especially discussing the 
veteran's vascular disease and claimed 
angioplasty) dated from July to December 
1986, and all of 1987.  The RO should 
also request all treatment records dated 
from May 1996 to the present time from 
the VAMCs in Martinsburg, West Virginia 
and Baltimore, Maryland.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  The 
Veterans Claims Assistance Act of 2000, 
demands that efforts to secure records in 
the possession of the U. S. Government 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
all medical evidence used in the award of 
the veteran's disability benefits.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

3.  The RO should directly contact 
ARPERCEN and the Defense Finance and 
Accounting Service, and request that they 
identify the dates of all periods of 
ACDUTRA the veteran had during his 
service in the U. S. Army Reserve.  In 
addition, the RO should contact the 
Pennsylvania Adjutant General's Office 
and request that it also attempt to 
identify the dates of the veteran's 
ACDUTRA.  Finally, the RO should contact 
the Court of Common Pleas, City of 
Philadelphia, Adult Probation Department, 
and request that it provide copies of any 
military orders the veteran submitted to 
verify his ACDUTRA.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

4.  The RO should review the claims file 
and determine if further development of 
the veteran's service medical records 
from the 1980's is warranted under the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 
§ 3.  If so, then the NPRC or any other 
appropriate agency must be contacted to 
obtain these records.  If not, then the 
RO must provide a detailed reasons and 
bases for the record.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

5.  The RO should review the claims file 
and determine if a VA medical examination 
to determine the nexus of the veteran's 
peripheral vascular disease is warranted 
under the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
106-475, § 3.  If the veteran is not 
given an additional VA examination, then 
the RO must provide a detailed reasons 
and bases for the record.  If additional 
examination is warranted, then the 
examiner should be provided with the 
following instructions:

The veteran should be afforded the 
appropriate VA examinations to 
determine the current nature and 
etiology of any demonstrated 
peripheral vascular disease.  All 
indicated testing in this regard 
should be performed and the claims 
folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the 
examiner is requested to express an 
opinion as to whether it is at least 
as likely as not that any 
demonstrated peripheral vascular 
disease is the result of, or 
chronically aggravated by, disease 
or injury in active service during 
the 1960's.  In addition, the 
examiner should also express an 
opinion as to whether it is at least 
as likely as not that any 
demonstrated peripheral vascular 
disease is the result of, or 
chronically aggravated by, any 
injury during inactive duty or 
disease or injury during active duty 
for training service in either July 
or August 1986 or July or August 
1987.  A complete rationale for all 
opinions expressed must be provided.  
The examination report should be 
typed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for peripheral vascular 
disease.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
SSOC.  This SSOC must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103(a).  The 
veteran and representative should then be 
given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


